DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2021 has been entered.
 Response to Amendment

The amendment filed on 19 October 2021 has been entered. Claim(s) 1-14 remain pending in this application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Criswell (U.S. Patent No. 5,217,187), hereinafter Criswell, in view of Kiphart (U.S. Patent No. 3,017,746), hereinafter Kiphart, and Bolieau (U.S. Patent No. 4,574,699), hereinafter Bolieau.

Regarding Independent Claim 1, Criswell teaches a solid propellant auxiliary booster (12) intended to be attached to the main body of a launcher (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) – However, as shown in Figure 6 – the booster, 12, is attached to the launcher, 10), the booster comprising a cylindrical body (50) extending in a longitudinal direction (Figure 6 – the cylindrical body extends up and down, as seen in Figure 6, which is a longitudinal direction) between a rear zone a rear zone (Figure 6 – the rear zone is the area that includes the bottom half of the cylindrical body, 50, and the cylindrical body, 50, extends from the front face, 52, to the rear zone) in communication with a nozzle (Figure 6 – the rear zone is connected and therefore in communication with the nozzle, 56) and a front face (52) formed by a conical structure (Figure 6 – the front face, 52, is a cone shape) connected to the cylindrical body of the booster (Figure 6 – the front face, 52, is a conical structure connected to the cylindrical body, 50), the cylindrical body delimiting a first internal volume (Column 7, Lines 30-38 – the cylindrical portion contains solid propellant therefore the body delimits a first internal volume for the propellant) and the conical structure of the front face delimiting a second internal volume (Column 7, lines 30-38 – the conical structure may contain components and therefore delimits a second internal volume), said auxiliary booster containing a solid propellant charge (Column 7, Lines 21-32 – the booster contains a solid propellant charge), wherein the auxiliary booster also comprises an ignition device of the solid propellant charge (Column 7, Lines 21-38 – the solid propellant of the booster, 12, is used to generate power during launch and therefore must include an ignition device to ignite the solid propellant charge to generate the power).
Criswell does not explicitly teach wherein the first internal volume of the cylindrical body communicates with the second internal volume of the conical structure, in that the solid propellant charge is present both in the first and second internal volumes and the ignition device of the solid propellant charge present at the rear zone of the auxiliary booster, wherein an entirety of the ignition device is in the vicinity of and exterior to the nozzle, the entirety of ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction.
However, Kiphart teaches a disposable solid propellant engine (Column 1, Lines 8-9 and Lines 28-30, Figures 1 and 3) with a cylindrical body (11) with a first internal volume (Figure 1 – the cylindrical body has an internal volume) and a front face (12 or the left side of the booster as shown in Figure 3) with a second internal volume (Figure 1 – the front face has an internal volume) and a solid propellant charge (14 and 14a or 22 and 22a) wherein the first internal volume of the cylindrical body communicates with the second internal volume of the front face (Figure 1 – the internal volumes of the front face and the cylindrical body are in communication to form one internal volume of the engine), in that the solid propellant charge is present both in the first and second internal volumes (Figure 1 – the solid propellant charge, 22 and 22a, is present in both the first and second internal volumes).
Therefore it would have been obvious to one of ordinary skill in the art before to have modified the invention of Criswell to include the first internal volume of the cylindrical body communicates with the second internal volume of the conical structure, in that the solid Kiphart – Column 1, Lines 31-34).
	Criswell in view of Kiphart do not teach the ignition device of the solid propellant charge present at the rear zone of the auxiliary booster, wherein an entirety of the ignition device is in the vicinity of and exterior to the nozzle, the entirety of ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction.
	However, Bolieau teaches rocket motor (Figure 6) with an ignition device (84) and a nozzle (Figures 1 and 6 – the nozzle is at the top of the motor, similar to element 18 in Figure 1) the ignition device of the solid propellant charge present at the rear zone of the rocket motor (Figure 6 – the ignition device is located at the top zone/rear zone of the rocket motor as shown in the Figure), wherein an entirety of the ignition device is in the vicinity of and exterior to the nozzle (Figure 6 – the entirety of the ignition device, 84, is close to the nozzle but not within the nozzle and therefore is exterior to the nozzle), the entirety of ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction (Figure 6 – the entirety of the ignition device, 84, is located between the rear end of the solid propellant charge, 86, to which it is coupled, and the nozzle in the longitudinal direction, which is up and down in the figure).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart by making the ignition device of the solid propellant charge mounted to the aft surface of the propellant grain and thus present at the rear zone of the auxiliary booster, Bolieau – Column 1, Lines 35-39).

Regarding Claim 3, Criswell in view of Kiphart and Bolieau teach the invention as claimed and discussed above. Criswell in view of Kiphart and Bolieau, as discussed so far, do not teach wherein the cylindrical body and the conical structure of the front face are of organic matrix composite material.
However, Kiphart teaches wherein the cylindrical body and the front face are of organic matrix composite material (Figure 3 - Column 2, Lines 51-55 and Column 3, Lines 21-23 – the cylindrical body and front face are made of organic rubber matrix fiber composite material).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart and Bolieau such that the cylindrical body and the conical structure of the front face are of organic matrix composite material, as taught by Kiphart, in order to reduce the hazard to life and property if jettisoned and reduce the weight of the motor (Kiphart – Column 1, Lines 19-27).

Regarding Claim 4, Criswell in view of Kiphart and Bolieau teach the invention as claimed and discussed above. Criswell in view of Kiphart and Bolieau, as discussed so far, do not teach wherein the cylindrical body is of composite material and the front face of metallic material.
However, Kiphart teaches wherein the cylindrical body is of composite material (Figure 1 – Column 2, Lines 33-35 and Column 3, Lines 21-23 – the cylindrical body, 11, is made of an organic rubber matrix fiber composite material) and the front face of metallic material (Figure 1 – Column 2, Line 22 – the front face, 12, is metal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart and Bolieau such that the cylindrical body is of composite material and the front face of metallic material, as taught by Kiphart, in order to reduce the amount of metal thereby reducing the hazard to life and property if jettisoned and reduce the weight of the motor (Kiphart – Column 1, Lines 19-27).

Regarding Independent Claim 5, Criswell teaches a manufacturing method of a solid propellant auxiliary booster (12) intended to be attached to the main body of a launcher (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) – However as shown in Figure 6 – the booster, 12, is attached to the launcher, 10), the booster comprising a cylindrical body (50) extending in a longitudinal direction (Figure 6 – the cylindrical body extends up and down, as seen in Figure 6, which is a longitudinal direction) between a rear zone (Figure 6 – the rear zone is the area that includes the bottom half of the cylindrical body, 50, and the cylindrical body, 50, extends from the front face, 52, to the rear zone) in communication with a nozzle (Figure 6 – the rear zone is connected and therefore in communication with the nozzle, 56) and a front face (52) formed by a conical structure (Figure 6 – the front face, 52, is a cone shape)  connected to the cylindrical body of the booster (Figure 6 – the front face, 52, is a conical structure connected to the cylindrical body, 50), the cylindrical body delimiting a first internal volume (Column 7, Lines 30-38 – the cylindrical portion contains solid propellant therefore the body delimits a first internal volume for the propellant)and the conical structure of the front face delimiting a second internal volume (Column 7, lines 30-38 – the conical structure may contain components and therefore delimits a second internal volume), said auxiliary booster containing a solid propellant charge (Column 7, Lines 21-32 – the booster contains a solid propellant charge), wherein the method comprises the production of an assembly comprising the cylindrical body and the conical structure forming the front face of the booster (Figure 6 – the assembly of the cylindrical body, 50, and the conical structure forming the front face make the booster, 12), wherein the auxiliary booster also comprises an ignition device of the solid propellant charge (Column 7, Lines 21-38 – the solid propellant of the booster, 12, is used to generate power during launch and therefore must include an ignition device to ignite the solid propellant charge to generate the power).
Criswell does not teach the first internal volume of the cylindrical body communicating with the second internal volume of the conical structure, wherein the solid propellant charge is present both in the first and second internal volumes and in that an ignition device of the solid 
However, Kiphart teaches a disposable solid propellant engine (Column 1, Lines 8-9 and Lines 28-30, Figures 1 and 3) with a cylindrical body (11 or 21) with a first internal volume (Figure 1 – the cylindrical body has an internal volume) and a front face (12) with a second internal volume (Figure 1 – the front face has an internal volume) and a solid propellant charge (14 and 14a or 22 and 22a) wherein the first internal volume of the cylindrical body communicating with the second internal volume of the front face (Figure 1 – the internal volumes of the front face and the cylindrical body are in communication to form one internal volume of the engine), wherein the solid propellant charge is present both in the first and second internal volumes (Figure 1 – the solid propellant charge, 22 and 22a, is present in both the first and second internal volumes).
Therefore it would have been obvious to one of ordinary skill in the art before to have modified the invention of Criswell to include the first internal volume of the cylindrical body communicating with the second internal volume of the conical structure, wherein the solid propellant charge is present both in the first and second internal volumes, as taught by Kiphart, in order to provide a rocket motor case which is applied to and firmly bonded to the propellant grain (Kiphart – Column 1, Lines 31-34).
Criswell in view of Kiphart do not in that an ignition device of the solid propellant charge is placed at the rear zone of the auxiliary booster, and an entirety of the ignition device is 
However, Bolieau teaches rocket motor (Figure 6) with an ignition device (84) and a nozzle (Figures 1 and 6 – the nozzle is at the top of the motor, similar to element 18 in Figure 1) the ignition device of the solid propellant charge is placed at the rear zone of the rocket motor (Figure 6 – the ignition device is located at the top zone/rear zone of the rocket motor as shown in the Figure), and an entirety of the ignition device is placed in the vicinity of and exterior to the nozzle (Figure 6 – the entirety of the ignition device, 84, is close to the nozzle but not within the nozzle and therefore is exterior to the nozzle), the entirety of ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction (Figure 6 – the entirety of the ignition device, 84, is located between the rear end of the solid propellant charge, 86, to which it is coupled, and the nozzle in the longitudinal direction, which is up and down in the figure).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart by making the ignition device of the solid propellant charge mounted to the aft surface of the propellant grain and thus present at the rear zone of the auxiliary booster, wherein an entirety of the ignition device is in the vicinity of and exterior to the nozzle, the entirety of ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction, as taught by Bolieau, in order to provide an igniter mounted to the aft surface of the propellant grain to keep the source of heat close to the surface being ignited and improving the ignition process (Bolieau – Column 1, Lines 35-39).

Regarding Claim 9, Criswell in view of Kiphart and Bolieau teach the invention as claimed and discussed above. Criswell in view of Kiphart and Bolieau, as discussed above, do not teach wherein the assembly comprising the cylindrical body and the conical structure of the front face is produced from organic matrix composite material on a mandrel corresponding to the shape of said assembly.
However, Kiphart teaches wherein the assembly comprising the cylindrical body and the front face is produced from organic matrix composite material (Figure 3 – Column 2, Lines 51-55 and Column 3, Lines 21-23 – the cylindrical body and front face are made of organic rubber matrix fiber composite material) on a mandrel corresponding to the shape of said assembly (Figure 3 - Column 2, Lines 8-10 – the case is made on a mandrel and then cured such that it would correspond to the desired shape).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart and Bolieau such that the cylindrical body and the conical structure of the front face is produced from organic matrix composite material on a mandrel corresponding to the shape of said assembly, as taught by Kiphart, in order to reduce the hazard to life and property if jettisoned and reduce the weight of the motor (Kiphart – Column 1, Lines 19-27).

Regarding Claims 10 and 12, Criswell in view of Kiphart and Bolieau teach the invention as claimed and discussed above. Criswell in view of Kiphart and Bolieau, as discussed above, do not teach (Claim 10) wherein the assembly comprising the cylindrical body and the conical Claim 12) wherein each of the cylindrical body and the conical structure of the front face are charged with solid propellant before or after their assembly.
However, Kiphart teaches (Claim 10) wherein the assembly comprising the cylindrical body and the front face is produced from organic matrix composite material (Figure 3 – Column 2, Lines 51-55 and Column 3, Lines 21-23 – the cylindrical body and front face are made of organic rubber matrix fiber composite material), the front face being attached by mechanical connection to the upstream end of the cylindrical body (Figure 1 – Column 2, Lines 51-55 – the casing, which includes the front face and the cylindrical body is formed as a single piece of organic rubber matric fiber composite material therefore the front face is connected mechanically to the left end/upstream end of the cylindrical body); (Claim 12) wherein each of the cylindrical body and the front face are charged with solid propellant before or after their assembly (Column 2, Lines 8-10 – the assembly of the casing and therefore the assembly of the cylindrical body and the front face occurs on a mandrel before being filled with the propellant charge).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart and Bolieau such that (Claim 10) the cylindrical body and the conical structure of the front face, of Criswell, is produced of organic matrix composite material, the conical structure being attached by mechanical connection to the upstream end of the cylindrical body and (Claim 12) wherein each of the cylindrical body and the conical structure of the front face are Kiphart – Column 1, Lines 19-27).

Regarding Claim 11, Criswell in view of Kiphart and Bolieau teach the invention as claimed and discussed above. Criswell in view of Kiphart and Bolieau, as discussed above, do not teach wherein the cylindrical body is produced of organic matrix composite material while the conical structure of the front face is produced of metallic material, the conical structure being attached by mechanical connection to the upstream end of the cylindrical body.
However, Kiphart teaches wherein the cylindrical body is produced of organic matrix composite material (Figure 1 – Column 2, Lines 33-35 and Column 3, Lines 21-23 – the cylindrical body, 11, is made of an organic rubber matrix fiber composite material) while the front face is produced of metallic material (Figure 1 – Column 2, Line 22 – the front face, 12, is metal), the front face being attached by mechanical connection to the upstream end of the cylindrical body (Figure 1 – Column 2, Lines 30-38 – the front face is cemented to the cylindrical propellant, 14 and 14a, and then wrapped by the organic matrix fiber composite, therefore the front face is mechanically connected to the left end/upstream end of the cylindrical body).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart and Bolieau such that the cylindrical body is produced of organic matrix composite material while the conical structure of the front face, or Criswell, is produced of metallic Kiphart – Column 1, Lines 19-27).

Regarding Independent Claim 14, Criswell teaches a solid propellant auxiliary booster (12) intended to be attached to the main body of a launcher (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) – However, as shown in Figure 6 – the booster, 12, is attached to the launcher, 10), the booster comprising a cylindrical body (Figure 6 – the top half of the body, 50, is the cylindrical body), a front face (52), and a rear zone (Figure 6 – the rear zone is the area that includes the bottom half of the body, 50), the cylindrical body extending in a longitudinal direction (Figure 6 – the cylindrical body extends up and down, as seen in Figure 6, which is a longitudinal direction) between a rear zone (Figure 6 – cylindrical body extends from the front face, 52, through the rear zone) in communication with a nozzle (Figure 6 – the rear zone is connected to and therefore in communication with the nozzle, 56) and a front face (52) formed by a conical structure (Figure 6 – the front face, 52, is a cone shape) connected to the cylindrical body of the booster (Figure 6 – the front face, 52, is a conical structure connected to the cylindrical body, 50), the cylindrical body delimiting a first internal volume (Column 7, Lines 30-38 – the cylindrical portion contains solid propellant therefore the body delimits a first internal volume for the propellant) and the conical structure of the front face delimiting a second internal volume (Column 7, lines 30-38 – the conical structure may contain components and therefore delimits a second internal volume), said auxiliary booster containing a solid propellant charge (Column 7, Lines 21-32 – the booster contains a solid propellant charge), wherein the auxiliary booster also comprises an ignition device of the solid propellant charge (Column 7, Lines 21-38 – the solid propellant of the booster, 12, is used to generate power during launch and therefore must include an ignition device to ignite the solid propellant charge to generate the power), wherein the rear zone is between the cylindrical body and the nozzle (Figure 6 – the rear zone/bottom half of the body, 50, is between the nozzle, 56, and the cylindrical body/top half of the body, 50).
Criswell does not explicitly teach wherein the first internal volume of the cylindrical body communicates with the second internal volume of the conical structure, in that the solid propellant charge is present both in the first and second internal volumes and wherein an entirety of the ignition device is present at the rear zone of the auxiliary booster and exterior to the nozzle, the entirety of the ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction.
However, Kiphart teaches a disposable solid propellant engine (Column 1, Lines 8-9 and Lines 28-30, Figures 1 and 3) with a cylindrical body (11) with a first internal volume (Figure 1 – the cylindrical body has an internal volume) and a front face (12 or the left side of the booster as shown in Figure 3) with a second internal volume (Figure 1 – the front face has an internal volume) and a solid propellant charge (14 and 14a or 22 and 22a) wherein the first internal Figure 1 – the internal volumes of the front face and the cylindrical body are in communication to form one internal volume of the engine), in that the solid propellant charge is present both in the first and second internal volumes (Figure 1 – the solid propellant charge, 22 and 22a, is present in both the first and second internal volumes).
Therefore it would have been obvious to one of ordinary skill in the art before to have modified the invention of Criswell to include the first internal volume of the cylindrical body communicates with the second internal volume of the conical structure, in that the solid propellant charge is present both in the first and second internal volumes, as taught by Kiphart, in order to provide a rocket motor case which is applied to and firmly bonded to the propellant grain (Kiphart – Column 1, Lines 31-34).
	Criswell in view of Kiphart do not teach wherein an entirety of the ignition device is present at the rear zone of the auxiliary booster and exterior to the nozzle, the entirety of the ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction.
	However, Bolieau teaches rocket motor (Figure 6) with an ignition device (84) and a nozzle (Figures 1 and 6 – the nozzle is at the top of the motor, similar to element 18 in Figure 1) wherein an entirety of the ignition device is present at the rear zone of the auxiliary booster (Figure 6 – the entire ignition device is located at the top zone/rear zone of the rocket motor as shown in the Figure) and exterior to the nozzle  (Figure 6 – the entirety of the ignition device, 84, is close to the nozzle but not within the nozzle and therefore is exterior to the nozzle),  the entirety of the ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction (Figure 6 – the entirety of the ignition device, 84, is located between the rear end of the solid propellant charge, 86, to which it is coupled, and the nozzle in the longitudinal direction, which is up and down in the figure).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart by making the ignition device of the solid propellant charge mounted to the aft surface of the propellant grain and thus making the entirety of the ignition device being present at the rear zone of the auxiliary booster and exterior to the nozzle, the entirety of the ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction, as taught by Bolieau, in order to provide an igniter mounted to the aft surface of the propellant grain to keep the source of heat close to the surface being ignited and improving the ignition process (Bolieau – Column 1, Lines 35-39).

Claims 2, 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Criswell in view of Kiphart and Bolieau as applied to claims 1, 5 and 10 above, and further in view of Knight (U.S. Patent No. 7,254,936), hereinafter Knight.

Regarding Claim 2, Criswell in view of Kiphart and Bolieau teach the invention as claimed and discussed above. Criswell in view of Kiphart and Bolieau do not teach wherein the cylindrical body and the conical structure of the front face are of metallic material.
However, Knight teaches a solid propellant rocket (Abstract, Line 1) with a casing (Figure 4, Element 170) wherein the casing is made of a metallic material (Column 20, Lines 6-10 – the casing, 170 is metal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart and Bolieau by making the casing, i.e. the cylindrical body and conical structure of the front face of Criswell in view of Kiphart and Bolieau, of a metallic material, as taught by Knight – Column 2, Lines 6-10).
Further, it has been held that the selection of a known material (in the present case metallic material) based on its suitability for its intended use (providing a casing, i.e. cylindrical body and conical structure of the front face of a rocket) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Regarding Claim 6, Criswell in view of Kiphart and Bolieau teach the invention as claimed and discussed above. Criswell further teaches the conical structure being attached to the upstream end of the cylindrical body (Figure 6 – the conical structure, 52, is attached to the top/upstream end of the cylindrical body, 50).
Criswell in view of Kiphart and Bolieau do not teach wherein the cylindrical body and the conical structure of the front face are produced of metallic material.
However, Knight teaches a solid propellant rocket (Abstract, Line 1) with a casing (Figure 4, Element 170) wherein the casing is made of a metallic material (Column 20, Lines 6-10 – the casing, 170 is metal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart and Bolieau by producing the casing, i.e. the cylindrical body and conical structure of the front face of Criswell in view of Kiphart and Bolieau, of a metallic material, as taught by Knight – Column 2, Lines 6-10).
Further, it has been held that the selection of a known material (in the present case metallic material) based on its suitability for its intended use (providing a casing, i.e. cylindrical body and conical structure of the front face of a rocket) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Regarding Claim 7, Criswell in view of Kiphart, Bolieau and Knight teach the invention as claimed and discussed above but do not teach wherein each of the cylindrical body and the conical structure of the front face is charged with solid propellant before or after their assembly.
However, Kiphart wherein each of the cylindrical body and the front face are charged with solid propellant before or after their assembly (Column 2, Lines 8-10 – the assembly of the casing and therefore the assembly of the cylindrical body and the front face occurs before being filled with the propellant charge).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart, Bolieau and Knight to include each of the cylindrical body and the conical structure of the front face are charged with solid propellant before or after their assembly, as taught by Kiphart, in order to provide a rocket motor case which is applied to an firmly bonded to the propellant grain (Kiphart – Column 1, Lines 19-27).

Regarding Claim 8, Criswell in view of Kiphart, Bolieau and Knight teach the invention as claimed and discussed above but do not teach wherein the cylindrical body is produced by assembly of a plurality of cylindrical shroud segments, each segment being charged with solid propellant before or after its assembly with another segment.
However, Knight teaches wherein the cylindrical body is produced by assembly of a plurality of cylindrical shroud segments (Figures 3 and 10 – Column 18, Lines 61-64 - the cylindrical body as shown is made a plurality of cylindrical shroud segments, 110), each segment being charged with solid propellant before or after its assembly with another segment (Figure 3 – Column 2, Line 63 – Column 3, Line 3 – the engines/segments are pre-fabricated therefore they are charged before assembly).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart, Bolieau and Knight to include the cylindrical body is produced by assembly of a plurality of cylindrical shroud segments, each segment being charged with solid propellant before or after its assembly with another segment, as taught by Knight, in order to have high reliability due to redundancy and low cost due to the ease of fabricating a large number of small, simple, inexpensive rocket engines and multi-stage units (Knight – Column 26, Lines 29-33).

Regarding Claim 13, Criswell in view of Kiphart and Bolieau teach the invention as claimed and discussed above. Criswell in view of Kiphart and Bolieau do 
However, Knight teaches wherein the cylindrical body is produced by assembly of a plurality of cylindrical shroud segments (Figures 3 and 10 – Column 18, Lines 61-64 - the cylindrical body as shown is made a plurality of cylindrical shroud segments, 110), each segment being charged with solid propellant before or after its assembly with another segment (Figure 3 – Column 2, Line 63 – Column 3, Line 3 – the engines/segments are pre-fabricated therefore they are charged before assembly).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart and Bolieau to include the cylindrical body is produced by assembly of a plurality of cylindrical shroud segments, each segment being charged with solid propellant before or after its assembly with another segment, as taught by Knight, in order to have high reliability due to redundancy and low cost due to the ease of fabricating a large number of small, simple, inexpensive rocket engines and multi-stage units (Knight – Column 26, Lines 29-33).

Response to Arguments
Applicant’s arguments with respect to claims 1, 5 and 9 have been considered but are moot in view of the new grounds of rejection set forth herein.

Applicant's arguments, to the extent possible, have been addressed in the body of the rejections at the appropriate locations.

Conclusion
                                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ROBERT THOMAS/Examiner, Art Unit 3741